Citation Nr: 0823297	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  05-21 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent prior to 
June 1, 2004 for service connected post-traumatic stress disorder 
(PTSD).

2.  Whether there was clear and unmistakable error (CUE) in a 
February 16, 1989 rating decision that denied service connection 
for a nervous condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA) which established a temporary 100 percent evaluation 
for PTSD from June 1, 2004; a 50 percent evaluation for PTSD from 
August 1, 2004; and a 100 percent evaluation from August 18, 
2004.  Upon review by a Decision Review Officer in May 2005, a 
100 percent evaluation for PTSD was established from June 1, 
2004.  The veteran has continued his appeal for an earlier 
effective date for his 100 percent evaluation.  This appeal also 
arises from a May 2006 RO decision which found no clear and 
unmistakable error in a February 16, 1989 rating decision that 
denied service connection for a nervous disorder.

In February 2006, the veteran presented personal testimony during 
a hearing before a decision review officer (DRO) at the RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issues on appeal was obtained.

2.  On June 30, 2004, the RO received the veteran's claim for an 
increased rating for PTSD.

3.  From June 2003 to May 30, 2004, the veteran's PTSD was 
manifest by no more than an occupational and social impairment 
with reduced reliability and productivity due to such symptoms as 
flattened affect, panic attacks, disturbances of motivation and 
mood, and difficulty in establishing and maintaining effective 
work and social relationships.

4.  In an unappealed rating action dated February 16, 1989, the 
RO denied service connection for a nervous disorder.

5.  The record does not establish that the correct facts, as they 
were known at the time, were not before the RO or that the RO 
incorrectly applied the statutory or regulatory provisions at the 
time such that the outcome of the claim would have been 
manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for 
PTSD prior to June 1, 2004 have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.400, 4.130, Diagnostic 
Code 9411 (2007).

2.  The February 16, 1989, rating decision denying service 
connection for a nervous disorder was not clearly and 
unmistakably erroneous and is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the veteran in correspondence from the RO 
dated in August 2004, April 2005, and March 2006.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken, 
examinations have been performed, and all available evidence has 
been obtained in this case.  Thus, the content of the notice 
letters complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified and 
authorized records relevant to the matter have been requested or 
obtained.  Although the veteran was not provided with notice of 
the duty to notify and assist in claims involving an effective 
date for the award of benefits prior to the initial adjudication 
of his claim, the RO provided the veteran with notice regarding 
38 C.F.R. § 3.400 and effective dates in a statement of the case 
issued in May 2005.  Subsequently, the veteran had opportunities 
to participate meaningfully in the development of his claim, and 
his claim was readjudicated by supplemental statements of the 
case issued in March and April 2006.  Thus, any deficiency in the 
initial notice to the veteran of the duty to notify and duty to 
assist in claims involving a disability rating and an effective 
date for the award of benefits is harmless error.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Law and Regulations-Rating in Excess of 50 Percent Claim

VA law provides that the effective date for an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.400 (2007).

The Court has held that the failure to consider evidence which 
may be construed as an earlier application or claim, formal or 
informal, that would have entitled the claimant to an earlier 
effective date is remandable error.  See Lalonde v. West, 7 Vet. 
App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, 
however, that the Board is not required to conjure up issues that 
were not raised by an appellant.  See Brannon v. West, 12 Vet. 
App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be paid 
or furnished to any individual under laws administered by the VA.  
38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.151(a).  VA regulations also provide that the terms claim and 
application mean a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2007).  
Generally, the date of receipt of a claim is the date on which a 
claim, information, or evidence is received by VA. 38 C.F.R. § 
3.1(r).

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155(West 2002); 38 C.F.R. § 4.1 (2007).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  The Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that may 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the 
present analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.

It is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2007).  Consideration of 
factors wholly outside the rating criteria constitutes error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  
Evaluation of disabilities based upon manifestations not 
resulting from service- connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA is 
free to favor one medical opinion over another provided if it 
offers an adequate basis for doing so.  See Owens v. Brown, 7 
Vet. App. 429 (1995).

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
4.3 (2007).

The Court has held that global assessment of functioning (GAF) 
scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).

Global Assessment of Functioning (GAF) Scale
Consider psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness. Do not include 
impairment in functioning due to physical (or environmental) 
limitations.


50

41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40

31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, 
or own name
100
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Factual Background-Rating in Excess of 50 Percent Claim

In this case, service connection for PTSD was originally 
established through an RO rating decision dated January 29, 2004.  
The decision established an initial evaluation of 50 percent 
effective January 21, 2003.

On June 30, 2004, the RO received a statement from the veteran in 
which he requested a temporary 100 percent rating for his 
service-connected PTSD based on an extended hospitalization.  He 
also requested that his records be reviewed to determine if he 
was eligible for an increase in his rating for PTSD.

On VA examination in November 2003, the examiner remarked that 
there were no prior psychiatric mental health notes of record in 
the claims file.  The veteran reported getting approximately 
three to five hours of sleep per night with nightmares at a 
variable frequency.  He would wake up sweating and scared.  He 
said he had mild flashback symptoms and saw people in bushes that 
were not there.  He stated he had intrusive thoughts daily.  
Several years previously he tried to get outpatient treatment but 
did not like it; he said he was not currently receiving 
treatment.  He had been married to his current wife for 25 years.  
He reported being arrested several times for fighting.  He was 
currently working as a millwright and had been employed for 31 
years.  He said he avoided other people at work and had 
difficulty with his supervisors.

The examiner noted a blunted affect.  It was observed that the 
veteran was alert, oriented to personal information and place, 
gave adequate attention, and was not distractible.  The veteran 
gave fluent, grammatic, spontaneous speech.  The examiner 
estimated that the current level of intellect displayed by the 
veteran was average.  The veteran appeared logical, goal 
directed, and denied symptoms of depression.  He denied symptoms 
of panic disorder or obsessive-compulsive disorder.  The examiner 
observed no evidence of disorder of thought process or content.  
However, it was noted that the veteran cried frequently, had 
sweaty hands, and made poor eye contact.  Some mild irritability 
was observed.  No tics or odd motor behaviors were noted.  The 
examiner opined that the veteran demonstrated PTSD related to his 
service in the military and assigned a GAF score of 40.

In May 2004, the veteran entered and completed a substance abuse 
treatment program at VAMC Asheville.  The discharge summary 
states that the veteran was alert and oriented times three with 
flat affect.  It was noted that his speech and thoughts were 
appropriate and well directed.  His calculations and abstractions 
were intact, and his memory was intact for recent and remote 
events.  The examiner remarked that the veteran's judgment and 
insight were good, and the veteran denied homicidal and suicidal 
ideations.  He said that antidepressants made his symptoms worse, 
and he admitted to nightmares and being startled easily.

On June 1, 2004, the veteran entered a PTSD treatment program at 
VAMC Augusta.  He said he was looking for help.  He reported no 
previous formalized psychiatric treatment for PTSD.  He said he 
was not currently employed.  The examiner noted a euthymic mood, 
reactive affect, coherent speech, goal-directed thoughts, and no 
delusions or hallucinations.  Orientation, memory, general fund 
of knowledge, insight/judgment were observed to be intact during 
the interview.  The examiner remarked that the veteran was in 
control of his impulses and assigned a GAF score of 45.

A VA social assessment report dated June 1, 2004, shows that the 
veteran had recurring tension, worry, uneasiness, intrusive 
thoughts, and nightmares.  It was noted that the veteran's wife 
was very supportive, and the veteran had a couple of friends.  It 
was noted that the veteran was employed.  The examiner also 
observed that the veteran seemed to be a competent individual who 
could problem-solve and would develop more coping skills.

Upon completing the PTSD program on July 28, 2004, the staff 
recommended that the veteran extend his stay for treatment of 
anger management.  The veteran chose to leave prior to getting 
the extension and indicated that he wanted no more service from 
the PTSD team.  The discharge summary indicates that the veteran 
was irritable, angry, and quick to take offense.  He had 
difficulty sleeping.  The veteran's spouse reported that at one 
time, the veteran took a knife to her throat.  The examiner 
stated that it was his medical opinion that the veteran might 
indeed be able to return to his employment.

An outpatient treatment record from VAMC Columbia dated July 26, 
2004, states that the veteran would be ready to return to work on 
August 9, 2004.  Another treatment record dated July 26, 2004, 
indicates that the veteran was to return to work on July 27, 
2004.  He said that he left treatment at VAMC August because it 
made him depressed.  The examiner observed no symptoms of 
delusions or mania.  It was noted that the veteran was alert, 
cooperative, neatly dressed, and had normal speech and motor 
skills.  Full affect with an anxious mood was recorded.  The 
examiner stated that there were no hallucinations, no suicidal 
ideation, and no homicidal ideation.  Insight and judgment were 
noted to be unimpaired.

On VA examination in August 2004, the veteran reported that he 
slept approximately three hours a night and experienced 
nightmares approximately three times per week.  He would 
frequently check the safety of his house.  He reported daily 
intrusive thoughts of combat, and he experienced flashbacks that 
would include hearing yelling and screaming.  He stated he had an 
exaggerated startle response and had problems with decreased 
concentration and memory.  He reported an experience of taking a 
knife to his spouse's throat.  He said he had homicidal thoughts 
when he was angry.  He stated he had problems with depression and 
crying spells.  He reported suicidal thoughts and had difficulty 
with trust.  He said he was hypervigilant and would become 
panicky if he had to go in any public place.  He said that he had 
worked for the same company for 32 years, and the only reason he 
was able to stay on the job was because he had a good friend who 
was a supervisor and could isolate him from the stress.  He said 
he had not worked since May 2004.  The examiner assigned a GAF 
score of 20.

On the veteran's VA form 9 submitted in July 2005, the veteran 
states that even though he was working through May 2004, he 
wasn't able to work properly because of his disorder.  He said 
that the GAF score assigned to him in November 2003 shows that he 
should not have been working since November 2003.  He also said 
that he was in treatment for alcohol problems at VAMC Asheville 
because VAMC Asheville did not have a treatment program for PTSD.

At his personal hearing before a DRO in February 2006, the 
veteran said that his PTSD was just as disabling on March 19, 
2004, as it was on June 1, 2004.  He said that although he was 
employed until May 2004, he wasn't productive.  He used his 
vacation and paid holidays to miss work because he didn't like to 
be around people.  He felt that he had a total occupational and 
social impairment due to PTSD between March 2004 and May 2004.  
The veteran's spouse said that if it wasn't for one of the 
veteran's friends, he would have been fired from his job a long 
time previously.  She indicated that she had to get psychiatric 
help to deal with her husband.  The veteran said that his job was 
repairing furnaces.  He said he would get his spouse to call his 
employer and say that he was needed at home to give him an excuse 
to leave.  On one occasion he swore at his supervisor.

Analysis-Rating in Excess of 50 Percent Claim

In a May 2005 statement, the veteran's spouse contends that the 
present 100 percent evaluation for PTSD should be effective from 
January 21, 2003, as that is the effective date for the veteran's 
original grant of service connection for PTSD.  The evidence of 
record shows that the veteran was originally granted service 
connection for PTSD with an initial evaluation of 50 percent and 
an effective date of January 21, 2003, in an RO rating decision 
dated in January 2004.  The veteran did not appeal this decision, 
and it became final.  See 38 C.F.R. §§ 3.104, 20.200 (2007).  As 
the January 2003 RO decision has become final, the rating 
evaluation for the time period it covers can only be changed upon 
a finding of clear and unmistakable error (CUE).  See 38 C.F.R. § 
3.105.  As the veteran has not filed a CUE claim with respect to 
the January 21, 2003 RO decision, the Board is bound by the 
decision's finality.

The evidence of record shows that the veteran filed a claim for 
an increased rating for his service-connected PTSD in June 2004.  
As VA regulations state that the effective date for an award of 
increased compensation shall be the earliest date as of which it 
is ascertainable that an increase in disability had occurred, if 
application is received within one year from such date, the Board 
will consider the evidence of record from June 2003.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).

Based on the evidence of record, the Board finds that an 
evaluation in excess of 50 percent for PTSD is not warranted 
prior to June 1, 2004.  Before June 1, 2004, the Board finds that 
the veteran's service-connected PTSD was manifested by no more 
than an occupational and social impairment with reduced 
reliability and productivity due to such symptoms as flattened 
affect, panic attacks, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  There is no evidence of any sustained 
increased symptoms for the assignment of a higher staged rating 
for any definite period prior to June 1, 2004.

Moreover, there is no probative evidence of symptoms such as 
obsessional rituals, illogical speech, near-continuous depression 
affecting the ability to function, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, inability to establish and maintain effective 
relationships, gross impairment in thought processes or 
communication, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living, disorientation to time or place, or a memory loss for 
names of close relatives, own occupation, or own name prior to 
June 1, 2004.  There is no medical evidence of a total 
occupational impairment or a total inability to establish and 
maintain effective relationships due to PTSD prior to June 1, 
2004.  Therefore, the Board finds that a rating in excess of 50 
percent is not warranted prior to June 1, 2004.

The Board notes that the GAF score of 40, reflected on a VA 
examination from November 2003, suggests more significant 
impairment than is contemplated by the 50 percent rating.  A GAF 
of 31 to 40 is indicative of some impairment in reality testing 
or communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work; child frequently beats up younger children, is defiant at 
home, and is failing at school)..  However, the competent medical 
evidence of record reflects that the veteran has exhibited only 
one of the symptoms (major impairment in mood) identified in the 
DSM-IV as indicative of such a score on a continuous basis prior 
to June 1, 2004.  The Board observes that the veteran was 
gainfully employed through May 2004.

There is no question that the GAF score and interpretations of 
the score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the 
GAF score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of the 
actual symptoms of the veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 
Given the actual psychiatric symptoms shown in this case, the 
Board finds that level of overall psychiatric impairment shown to 
be more consistent with a 50 percent rating prior to June 1, 
2004.

The aforementioned discussion makes clear that the veteran's PTSD 
symptomatology has resulted in a disability picture that more 
nearly approximates the level of occupational and social 
impairment contemplated for a 50 percent rating under the 
applicable rating criteria.  As the criteria for the next higher, 
70 percent, rating for PTSD have not been met, it logically 
follows that criteria for an even higher rating (100 percent) 
likewise have not been met prior to June 1, 2004.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to this 
service-connected disorder prior to June 1, 2004, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The evaluations assigned under the Rating 
Schedule criteria are adequate for the level of disability 
demonstrated for PTSD.  The medical evidence shows the veteran's 
PTSD, while significant, was not a total occupational and social 
impairment prior to June 1, 2004.  The Board has carefully 
considered the veteran's statements that he avoided co-workers 
and had a difficult relationship with a supervisor.  However, the 
evidence shows that the veteran was gainfully employed through 
May 2004.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence is against the claim.

Law and Regulations-CUE Claim

A previous RO determination that was final and binding will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed or 
amended.  See 38 C.F.R. § 3.105(a) (2007).  The essence of a 
claim of CUE is that it is a collateral attack on an otherwise 
final rating decision by a VA Regional Office.  Smith v. Brown, 
35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity which attaches to that final decision, 
and when such a decision is collaterally attacked, the 
presumption becomes even stronger.  See Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).  Therefore, a claimant who seeks to obtain 
retroactive benefits based on CUE has a much heavier burden than 
that placed upon a claimant who seeks to establish prospective 
entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991); see also Berger v. Brown, 10 Vet. App. 166, 169 
(1997) (recognizing a claimant's "extra-heavy burden" of 
persuasion before the Court in a claim of CUE).

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination that 
there was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific and 
rare kind of error of fact or law that compels the conclusion, 
without doubt, that but for the error, the result would have been 
manifestly different.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Final decisions are accorded a presumption of validity, and to 
simply claim CUE on the basis that a previous adjudication had 
improperly weighed and evaluated evidence can never rise to the 
stringent definition of CUE.  Luallen v. Brown, 8 Vet. App. 92, 
94 (1996); Fugo, 6 Vet. App. at 44 (citing Russell, 3 Vet. App. 
at 314).  Similarly, broad brush allegations of "failure to 
follow the regulations" or 'failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.

The Court has held that a rating decision does not remain 
"pending and unadjudicated" because VA failed to "sympathetically 
read" an original claim.  Nelson v. Principi, 18 Vet. App. 407 
(2004).  The Court has also held that a breach of a duty to 
assist cannot form the basis for a claim of CUE.  Hazan v. Gober, 
10 Vet. App. 511 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) 
(failure to fulfill duty to assist cannot be basis for CUE even 
when medical record that RO erroneously failed to obtain later 
formed basis for award of service connection when RO obtained 
record).

In Cook v. Principi, 353 F.3d 937 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
held that a breach of a duty to assist cannot constitute CUE.  
The Federal Circuit, citing Caffrey, also noted that a CUE claim 
is an attack on a prior judgment that asserts an incorrect 
application of law or fact, and that an incomplete record, 
factually correct in all other respects, is not CUE.  The Federal 
Circuit has held that "where an RO renders a decision on a 
veteran's claim for benefits but fails to address one of the 
claims, that decision is final as to all claims; the RO's failure 
to address the implied claim 'is properly challenged through a 
[clear and unmistakable error] motion,' not a direct appeal."  
DeShotel v. Nicholson, 457 F.3d 1258 (2006) (quoting Andrews v. 
Nicholson, 421 F.3d 1278, 1283 (2005)).

Federal regulations in effect at the time of the February 16, 
1989 rating decision included the following provisions:

§ 3.303 Principles relating to service connection.
(a) General.  Service connection connotes many factors but 
basically it means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability was 
incurred coincident with service in  the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service or through the application of statutory 
presumptions.  Each disabling condition shown by a veteran's 
service records, or for which he seeks a service connection must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire evidence 
of record, with due consideration to the policy of the Veterans 
Administration to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual case.

§ 4.126 Substantiation of diagnosis.  It must be established 
first that a true mental disorder exists.  The disorder will be 
diagnosed in accordance with the APA manual.  A diagnosis not in 
accord with this manual is not acceptable for rating purposes and 
will be returned through channels to the examiner.  Normal 
reactions of discouragement, anxiety, depression, and self-
concern in the presence of physical disability, dissatisfaction 
with work environment, difficulties in securing employment, etc., 
must not be accepted by the rating board as indicative of 
psychoneurosis.  Moreover, mere failure of social or industrial 
adjustment or the presence of numerous complaints should not, in 
the absence of definite symptomatology typical of a 
psychoneurotic or psychophysiologic disorder, become the 
acceptable basis of a diagnosis in this field.  It is the 
responsibility of rating boards to accept or reject diagnoses 
shown on reports of examination.  If a diagnosis is not supported 
by the findings shown on the examination report, it is incumbent 
upon the board to return the report for clarification.
38 C.F.R. §§ 3.303(a), 4.126 (1987).

Factual Background-CUE Claim

In this case, the veteran's DD-214 as it appeared at the time of 
the February 1989 rating decision indicates that he had the 
Combat Infantryman Badge.  Service treatment records are negative 
for signs, symptoms, treatment, or diagnoses of a psychiatric 
disorder.  The veteran's January 1970 separation examination 
shows that he was psychiatrically normal.  On his January 1970 
Report of Medical History, the veteran indicates that he had 
nervous trouble, but a contemporaneous examiner notated that the 
veteran's comment was of no medical significance.

On VA examination in April and June 1970, the examiners noted 
that the veteran was psychiatrically normal and mentally clear.  
A VA hospitalization record from February 1973 states that the 
veteran had hostility stemming from a childhood experience.  It 
was also noted that the veteran expressed guilt concerning 
killing a prisoner while serving in Vietnam.  The examiner said 
that the veteran had a problem with chronic anxiety.  VA 
outpatient records from June and July 1988 are negative for any 
psychological disorder other than substance abuse disorder.  

In November 1988, a VA examiner remarked that the veteran 
presented a mixed picture of psychiatric problems with symptoms 
of PTSD, chronic anxiety, social withdrawal, and chronic pain.  
He opined that all of the symptoms were intermeshed with and 
distorted by the veteran's chronic drug use.  The examiner 
diagnosed three disorders:  1) generalized anxiety disorder with 
depression, 2) drug abuse, poly drugs, in remission, and 3) drug 
dependency, poly drugs, in remission.

The RO denied service connection for a nervous condition in a 
rating decision dated February 16, 1989.  This decision was based 
on the veteran's service treatment records and post-treatment VA 
treatment records.  The veteran did not appeal this decision and 
it became final.

Analysis-CUE Claim

Based upon the evidence existing at the time of the unappealed 
February 16, 1989, rating decision, the Board finds the record 
does not establish that the correct facts, as they were known at 
the time, were not before the RO or that the RO incorrectly 
applied the statutory or regulatory provisions at the time such 
that the outcome of the claim would have been manifestly 
different but for the error.  The evidence of record shows that 
the RO correctly applied the appropriate regulatory provisions, 
38 C.F.R. §§ 3.303, 4.126 (1987), by evaluating if the veteran 
had a diagnosed disorder that was incurred during active service.

The veteran claims, in essence, that as his DD-214 shows he was 
in possession of a Combat Infantryman Badge and the November 1988 
VA examiner stated that he had symptoms of PTSD, it was a CUE for 
the RO to deny service connection for PTSD in February 1989.  The 
Board finds, however, that the RO correctly applied the 
appropriate regulatory provisions as they existed at the time of 
the February 1989 decision.  Although the November 1988 VA 
examiner stated that the veteran had symptoms of PTSD, he did not 
provide a diagnosis of PTSD.  He provided a diagnosis of 
generalized anxiety disorder.  According to the evidence of 
record, the veteran did not have a diagnosis of PTSD at the time 
of the 1989 RO decision.  The evidence of record at the time of 
the February 1989 RO decision did not establish that a 
psychological disorder was incurred coincident with service in  
the Armed Forces.  There was no evidence at the time which 
provided a medical nexus between a diagnosed disorder and any 
event from the veteran's active service.  The RO appears to have 
considered the entire record available at the time, as the 
decision references specific symptoms listed in the treatment 
reports.  Thus, the Board cannot find that that the correct 
facts, as they were known at the time of the February 1989 
decision, were not before the RO or that the RO incorrectly 
applied the statutory or regulatory provisions at the time such 
that the outcome of the claim would have been manifestly 
different but for the error.  Therefore, the appeal as to CUE in 
the February 16, 1989, rating decision must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence is against the claim.

	
ORDER

Entitlement to an evaluation in excess of 50 percent prior to 
June 1, 2004 for service connected PTSD is denied.

A February 16, 1989 rating decision denying service connection 
for a nervous condition was not clearly and unmistakably 
erroneous; the appeal is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


